Case 6:19-cv-00658-ADA-JCM Document 1-1 Filed 11/14/19 Page 1of1
Tad (ew. 12} CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

 

I. (a) PLAINTIFFS DEFENDANTS
JERMAINE DUDLEY Adam Noah Tabor and Tabor Trucking, LLC
(b) County of Residence of First Listed Plaintiff Harris County, TX County of Residence of First Listed Defendant Rogers County, OK
(EXCEPT IN U.S. PLAINTIFF CASES) (IN U.S. PLAINTIFF CASES ONLY)

NOTE: INLAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
i Attarne; IfKi -
NOX ADDRES (lnc Btamn, Aira ane ihe bes) Lynn SGa4agria: CASTAGNA SCOTT LLP; 1120 S. Capital of Texas

M. Paul Skrabanek and Betty Feng; PIERCE SCRABANEK PLLC; 3701 | Highway, Bldg. 2, Ste. 270, Austin, Texas 78746;
Kirby Drive, Suite 760, Houston, Texas 77098; Phone (832) 690-7000 —_| Phone (512) 329-3290

 

 

II. BASIS OF JURISDICTION (Place an “x” in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “Xx” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
O 1 US. Government O 3 Federal Question PTF DEF PIF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State x1 © 1 Incorporated or Principal Place o4 04
of Business In This State
© 2 U.S. Government 4 Diversity Citizen of Another State 2 & 2 Incorporated and Principal Place gos m5
Defendant (Indicate Citizenship of Parties in Item II) of Business In Another State
Citizen or Subject of a 3 © 3 Foreign Nation ogo 6 O86

 

Foreign Country

  

IV. NATURE OF SUIT (Place an “X” in One Box Only)
E co EL oo Te

 

        

   

    

       

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

110 Insurance PERSONAL INJURY PERSONAL INJURY 0 625 Drug Related Seizure 1 422 Appeal 28 USC 158 © 375 False Claims Act
© 120 Marine © 310 Airplane 365 Personal Injury - of Property 21 USC 881 | 423 Withdrawal 400 State Reapportionment
© 130 Miller Act © 315 Airplane Product Product Liability O 690 Other 28 USC 157 410 Antitrust
© 140 Negotiable Instrument Liability 1 367 Health Care/ © 430 Banks and Banking
CG 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPE Ri | 450 Commerce
& Enforcement of Judgment Slander Personal Injury © 820 Copyrights © 460 Deportation
© 151 Medicare Act © 330 Federal Employers’ Product Liability 830 Patent © 470 Racketeer Influenced and
1 152 Recovery of Defaulted Liability 368 Asbestos Personal 840 Trademark Corrupt Organizations
Student Loans © 340 Marine Injury Product © 480 Consumer Credit
(Excludes Veterans) © 345 Marine Product Liability bo A | SOCIAL SECURTFY |. 490 Cable/Sat TV
C1 153 Recovery of Overpayment Liability PERSONAL PROPERTY | 710 Fair Labor Standards 861 HIA (1395ff) 1 850 Securities/Commodities/
of Veteran’s Benefits 24 350 Motor Vehicle 370 Other Fraud Act O 862 Black Lung (923) Exchange
© 160 Stockholders’ Suits © 355 Motor Vehicle OG 371 Truth in Lending © 720 Labor/Management © 863 DIWC/DIWW (405(g)) | 890 Other Statutory Actions
© 190 Other Contract Product Liability 1 380 Other Personal Relations 1 864 SSID Title XVI © 891 Agricultural Acts
© 195 Contract Product Liability | 360 Other Personal Property Damage © 740 Railway Labor Act O 865 RSI (405(g)) © 893 Environmental Matters
© 196 Franchise Injury 1 385 Property Damage C1 751 Family and Medical 1 895 Freedom of Information
© 362 Personal Injury - Product Liability Leave Act Act
Medical Malpractice © 790 Other Labor Litigation © 896 Arbitration
ROPER’ ZRIGHTS sf. PRISONER PETITIONS |© 791 Employee Retirement FEDERAL TAX § =| 899 Administrative Procedure
© 210 Land Condemnation O 440 Other Civil Rights Habeas Corpus: Income Security Act © 870 Taxes (U.S. Plaintiff Act/Review or Appeal of
O 220 Foreclosure © 441 Voting C1 463 Alien Detainee or Defendant) Agency Decision
© 230 Rent Lease & Ejectment O 442 Employment O 510 Motions to Vacate © 871 IRS—Third Party © 950 Constitutionality of
240 Torts to Land © 443 Housing/ Sentence 26 USC 7609 State Statutes
© 245 Tort Product Liability Accommodations O 530 General
© 290 All Other Real Property ©) 445 Amer. w/Disabilities -] 1 535 Death Penalty ts
Employment Other: © 462 Naturalization Application
OC) 446 Amer. w/Disabilities -] 1 540 Mandamus & Other | 465 Other Immigration
Other O 550 Civil Rights Actions
C1 448 Education 01 555 Prison Condition
O 560 Civil Detainee -
Conditions of
Confinement
V. ORIGIN (Place an “X” in One Box Only)
O1 Original {2 Removed from OG 3  Remanded from 0 4 Reinstatedor © 5 Transferred from © 6 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation
(specify)
Site ts ye §i3go" under which you are filing (Do not cite jurisdictional statutes unless diversity):
VI. CAUSE OF ACTION Brief description of cause: .
Civil Case - Motor Vehicle Accident
VII. REQUESTED IN CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: XJ Yes =O1No
VIII. RELATED CASE(S)
IF ANY (See insiructions): Gp Honorable Judge Vicki Menard DOCKET NUMBER 2019-3632-5
DATE SIGNATURE OF ATTORNEY OF RECORD, 7
11/14/2019
FOR OFFICE USE ONLY . isi

RECEIPT # AMOUNT APPLYING IFP JUDGE MAG, JUDGE
